UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7877



JAMES A. FARMER, JR.,

                                              Plaintiff - Appellant,

          versus


B. A. BLEDSOE; J. DAVIDSON; J. CRUM; A. WOLF;
BUREAU OF PRISONS, Officers,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, District Judge.
(CA-05-631-7)


Submitted: March 30, 2006                     Decided: April 10, 2006


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James A. Farmer, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           James A. Farmer, Jr. appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.        We have

reviewed the record and find no reversible error.        Accordingly, we

affirm on the reasoning of the district court.            See Farmer v.

Bledsoe, No. CA-05-631-7 (W.D. Va. Nov. 3, 2005). We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -